Citation Nr: 0013276	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-33 484	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis/foot fungus, and if so, whether the claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1943 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In a rating decision dated in September 1995, the RO 
denied service connection for tinea pedis; the veteran did 
not appeal.  

2.  Evidence added to the record since the September 1995 
decision is neither duplicative nor cumulative of evidence 
previously of record and is sufficiently significant that it 
must be considered to fairly decide the claim for service 
connection for tinea pedis/foot fungus.  

3.  The claim for service connection for tinea pedis/foot 
fungus is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1995 RO decision 
denying service connection for tinea pedis is new and 
material, and the claim for service connection for tinea 
pedis/foot fungus is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for tinea pedis/foot fungus.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1995 rating decision, the RO denied service 
connection for tinea pedis.  The evidence then of record 
included service medical records, which include no complaint, 
finding or diagnosis related to tinea pedis/foot fungus.  At 
the discharge examination in March 1946, the examiner 
evaluated the veteran's skin and feet as normal.  The 
veteran's Notice of Separation from the U.S. Naval Service 
shows that he was a seaman and that he received the Asiatic-
Pacific Campaign Medal and the Philippine Liberation Campaign 
Ribbon.  

Post-service evidence of record in September 1995 included 
the report of a VA general medical examination conducted in 
February 1988.  At that time, the veteran gave a history of 
ringworm that started when he was in the South Pacific during 
World War II.  After examination, the diagnosis included 
service-connected history of ringworm, World War II.  

Based on this evidence the RO denied service connection for 
tinea pedis.  The veteran was informed of the denial but did 
not appeal, and the September 1995 determination became 
final.  Generally, a claim that has been denied in a final 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In response to the decision of the Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) regarding the standard for determining 
whether new and material evidence has been submitted to 
reopen a claim, the Court of Appeals for Veterans Claims 
(Court) set forth a three-part test.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the new test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a prior final claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  Elkins at 218-19; Winters at 206.  

Evidence added to the record includes outpatient records for 
the veteran dated in the early to mid-1990s from the Indian 
Health Center showing complaints of "jungle rot" on his 
feet.  Also added to the record were August 1995 VA 
outpatient records, which refer to a letter from a private 
dermatologist concerning treatment for fungus infection of 
the feet.  The outpatient examiner noted moderate fungal 
infection of the toenails.  

In a letter from McAlester Dermatology, Inc., dated in May 
1997, Michael D. Rader, M.D., outlined dermatologic problems 
that the veteran had when he saw him in August 1995.  Dr. 
Rader stated that in addition to venous stasis ulcers the 
veteran had an on-going problem with fungus on his feet, 
called tinea pedis.  Dr. Rader stated that this fungus 
involved the nails and was a chronic condition that the 
veteran probably had had for many years.  

In a letter from Choctaw Nation Health Services Authority, 
dated in July 1997, R.D. Boles, M.D., stated that the veteran 
had been a patient at that facility since March 1987 and 
suffered from chronic dermatitis on both feet.  Dr. Boles 
stated that the veteran had been treated with several 
different types of medications and ointments, but nothing 
seemed to clear up his problem.  Dr. Boles noted that the 
veteran reported that he served in the military during World 
War II and was in the South Pacific.  Dr. Boles stated that 
he felt that the veteran's condition could have been 
contracted during that time.  

In a statement dated in November 1997, the veteran's sister 
reported that the veteran had no condition of his feet when 
he went into the Navy in 1943.  She said that when the 
veteran returned home in 1946, he had a fungus condition of 
his feet.  

Other evidence added to the file includes medical records not 
pertinent to this claim.  

Review of the evidence outlined above shows that all of the 
evidence added to the record since September 1995 is new, in 
that is neither cumulative nor redundant of the service 
medical records and the 1988 VA examination report, which 
were previously of record.  Dr. Rader's letter establishes 
that the veteran's tinea pedis/foot fungus is a chronic 
condition, and Dr. Boles' letter relates the veteran's 
current dermatitis of the feet to his military service in 
World War II.  The Board finds this evidence is of such 
significance that it must be considered to fairly decide the 
claim.  Under the circumstances, the Board concludes that new 
and material evidence has been submitted, and the claim is 
reopened.  

Having determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for tinea pedis/foot fungus, it next must be 
determined whether the veteran's claim is well grounded.  A 
well-grounded claim is plausible and meritorious on its own 
or capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be established for disease first diagnosed after 
discharge from service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Upon review of all the evidence of record, the Board 
concludes that the veteran has presented a well-grounded 
claim for service connection for tinea pedis/foot fungus.  
The evidence includes a medical diagnosis of a current 
disability, and the veteran has asserted that he received 
treatment for foot fungus in service and his sister has 
stated that the veteran's feet were clear when he entered 
service and had a fungus when he returned from service.  The 
Board acknowledges that the veteran and his sister, as lay 
persons, are not competent to provide medical opinions or 
diagnoses, but they can report observations of visible 
symptoms of disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Dr. Rader's statement indicates 
that the veteran's tinea pedis is a fungus that is chronic in 
nature, and Dr. Boles' statement provides medical evidence of 
both incurrence in service and the required nexus between 
current disability and service.  Based on the foregoing, the 
Board finds that the claim for service connection for tinea 
pedis/foot fungus is plausible and therefore well grounded.  



ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for tinea pedis/foot fungus 
is granted.  

The Board having determined that the claim for service 
connection for tinea pedis/foot fungus is well grounded, the 
appeal is granted to this extent.  


REMAND

Having determined that the reopened claim for service 
connection for tinea pedis/foot fungus is reopened and well 
grounded, it must be remanded for RO initial consideration of 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
383, 391-94 (1993).  In this regard, the RO should ascertain 
whether any additional service medical records concerning the 
veteran's claimed visit to a Navy dispensary in the 
Philippines for foot fungus in 1944 can be obtained.  The RO 
should also undertake any other indicated development and 
provide the veteran the opportunity to present additional 
evidence and argument in support of his claim.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
request that he provide, if possible, 
more specific information as to the 
location and date of treatment of his 
foot fungus, which he has related 
occurred in 1944 at a Navy dispensary in 
the Philippines.  In addition, the RO 
should request that the veteran provide 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment for tinea 
pedis/foot fungus at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
records identified by the veteran, which 
have not been obtained previously.  

2.  The RO should thereafter attempt to 
obtain and associate with the claims file 
any additional service medical records 
that may be available for the veteran 
based on any specific information as to 
time and place of treatment provided by 
the veteran.  In any event, the RO should 
attempt to obtain records of outpatient 
treatment for the veteran at a Navy 
dispensary in the Philippines in 1944.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full. The RO should 
undertake any other indicated 
development, including obtaining a VA 
examination and medical opinion if 
warranted, and then adjudicate, on a de 
novo basis, the reopened claim of 
entitlement to service connection for 
tinea pedis/foot fungus.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an appropriate opportunity to respond.  
Thereafter, the claim should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



